UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7255


RODERICK COAN,

                 Petitioner - Appellant,

          v.

MICHAEL MCCALL, Warden of Perry Correctional Institution,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:10-cv-01712-RMG)


Submitted:   December 20, 2011             Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roderick Coan, Appellant Pro Se.  Donald John Zelenka, Deputy
Assistant Attorney General, Brendan McDonald, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Roderick    Coan   seeks    to   appeal   the   district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                           We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

                Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

                The district court’s order was entered on the docket

on June 17, 2011.           The notice of appeal was filed on September

14, 2011. *      Because Coan failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts     and    legal     contentions     are   adequately     presented   in   the




      *
       The envelope containing the notice of appeal was clearly
date stamped to reflect its receipt in the prison mail room on
this date. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266 (1988).



                                            2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3